Citation Nr: 0931844	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-25 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left common peroneal nerve paralysis, 
currently evaluated 50 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
service-connected cerebral concussion residuals. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Navy 
from April 1948 to January 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Procedural history

In March 1952, the RO granted service connection for left 
common peroneal nerve paralysis; a 50 percent disability 
rating was assigned.  The same decision also granted service 
connection for cerebral concussion residuals; a 
noncompensable (zero percent) disability rating was assigned.  
The Veteran did not indicate his disagreement with this 
decision within one year. 

In the above-mentioned October 2006 rating decision, the RO 
continued the 50 percent disability rating assigned to the 
Veteran's left common peroneal nerve paralysis, continued the 
noncompensable disability rating assigned to the Veteran's 
cerebral concussion residuals, and denied entitlement to 
TDIU.  The Veteran timely appealed.

In August 2009, the Board granted the Veteran's motion to 
advance his case on the Board's docket due to his advancing 
age. 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 
20.900(c) (2008).

The issues of entitlement to a compensable disability rating 
for cerebral concussion residuals and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.



FINDINGS OF FACT

1.  The Veteran underwent an above-the-knee amputation of his 
left leg in October 2003. 

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the Veteran's service-connected left 
common peroneal nerve disability, so as to render impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability in excess of 50 percent for 
the service-connected left common peroneal nerve disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased disability rating for 
service-connected left common peroneal nerve paralysis, 
currently evaluated 50 percent disabling.

The Veteran seeks entitlement to an increased disability 
rating for left common peroneal nerve paralysis.  As 
discussed elsewhere in the decision, the issues of 
entitlement to an increased rating for concussion residuals 
and entitlement to TDIU are being remanded for additional 
development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated February 14, 2006, including a request for evidence 
that his service-connected disability had gotten worse.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2006 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The February 2006 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter.]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Subsequent to Dingess, the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) held that a notice letter must inform 
the veteran: (1) that, to substantiate a claim, the veteran 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the veteran is rated under a Diagnostic 
Code that contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the notice letter must 
provide at least general notice of that requirement; (3) that 
if an increase in disability is found, a disability rating 
will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life; and (4) of examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

While the evidence of record indicates that the Veteran has 
not received notice of the Court's decision in Vazquez, such 
lack of such notice has not resulted in any prejudice to the 
Veteran.  See Shinseki v. Sanders/Simmons, (No. 07-1209) 
(U.S. 2009).  As discussed in detail below, the Veteran 
underwent an above-the-knee amputation of his left leg in 
October 2003.  As a result, he is physically incapable of 
manifesting any symptoms congruent with a left common 
peroneal nerve disability and his claim is being denied as a 
matter of law.  The disability for which the Veteran was 
granted service connection, left common peroneal nerve 
paralysis, has been surgically removed.  No additional 
development could alter the evidentiary or procedural posture 
of this case.  In the absence of potential additional 
evidence, no notice is necessary and the lack of proper 
Vazquez notice has not prejudiced the Veteran.  See DelaCruz 
v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the claimant].  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him with a VA examination.  
 
As the Board will discuss in its analysis below, the Veteran 
was provided with a VA examination in September 2006.  The 
report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses consistent 
with the remainder of the evidence of record.  The Board 
therefore concludes that the examination is adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2008).  The Veteran 
and his representative have not contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Specific rating criteria

Under Diagnostic Code 8521, a maximum schedular rating of 40 
percent is awarded for complete paralysis of the popliteal 
(common peroneal) nerve.  With complete paralysis, there is 
foot drop and slight droop of the first phalanges of all 
toes; there is no dorsiflexion of the foot, and extension 
(dorsal flexion) of proximal phalanges of toes is lost; 
abduction of the foot is lost; adduction is weakened; and 
anesthesia covers the entire dorsum of the foot and toes. 
When there is incomplete paralysis, a 30 percent rating is in 
order for severe disability. Moderate incomplete paralysis 
warrants a 20 percent evaluation, and mild incomplete 
paralysis warrants a 10 percent rating. 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2008).

The Board notes that words such as "moderate" and "severe" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2008).  The 
Board observes in passing that 'moderate' is generally 
defined as "tending toward the mean or average amount or 
dimension."  See Merriam-Webster's Collegiate Dictionary, 
798 (11th 2003).  "Severe" is generally defined as "of a 
great degree: serious." Id. at 1140. 

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration. When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730 (2008).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO, Diagnostic Code 7913.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Diagnostic Code 8521 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (common peroneal nerve) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 8521.

Schedular rating

The Veteran's service treatment records indicate that he 
injured his left knee while playing baseball in June 1950.  
He was eventually diagnosed with paralysis of the left common 
peroneal nerve.  Service connection was established via a 
March 1952 rating decision; an extraschedular disability 
rating of 50 percent was assigned.

In 2002, the Veteran suffered a stroke due to peripheral 
vascular disease.  The Veteran subsequently developed an 
ulcer on his left heel which became infected and began to 
smell.  While the Veteran's foot never became necrotic, an 
above the knee amputation was performed.  See the September 
2006 and August 2004 VA examination reports.  

[The Board pauses briefly to note that the Veteran's stroke 
residuals and peripheral vascular disease have not been 
service-connected and he has not sought service connection 
for these disabilities.  Furthermore, the Veteran has denied 
that his left foot ulcer and resulting amputation was a 
result of his service-connected peroneal nerve disability.  
See the September 2006 VA examination.] 

Based on the Veteran's above-the-knee amputation, there is no 
possible medical evidence by which to rate common peroneal 
nerve disability.  See the September 2006 VA examination 
report; see also the August 2004 VA examination report, 
(stating: that the Veteran has had an above-the-knee 
"amputation on the left [leg] therefore, the left common 
peroneal nerve cannot be assessed.")  As noted in the law 
and regulations section above, common peroneal nerve 
disability symptoms involve foot impairment, such 
symptomatology is not possible in the present case. 

In any event, the Veteran is currently assigned a 50 percent 
disability rating for left common peroneal nerve paralysis.  
The maximum schedular rating for a common peroneal nerve 
disability is 40 percent.  As such, the Board is unable to 
consider or grant a higher schedular rating.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002); see also 38 
C.F.R. § 3.400 (2008). Accordingly, the relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

In this case the Veteran filed his increased rating claim on 
January 26, 2006. Therefore, the relevant time period under 
consideration is from January 26, 2005 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from 
January 2005 to the present.

As discussed above, the evidence of record indicates that the 
Veteran underwent an above-the-knee amputation of his left 
leg in October 2003.  As such there has been no change in his 
service-connected disability.  

Accordingly, there is no basis for awarding the Veteran a 
disability rating other than the currently assigned 50 
percent at any time from January 2005 to the present.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the May 2007  
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected left common peroneal nerve disability.  In fact, 
due to the Veteran's October 2003 above-the-knee amputation, 
he has been unable to manifest any symptoms of a common 
peroneal nerve disability, let alone symptoms that would be 
outside of the schedular criteria.  

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his a common peroneal nerve disability; 
in fact, it does not appear that he has been hospitalized at 
all for this disability. 

With respect to employment, the evidence of record indicates 
that the Veteran, age 79, is retired.  There is no medical 
evidence that the common peroneal nerve disability would have 
caused marked interference with employment.  In particular, 
there is no evidence that the service-connected common 
peroneal nerve disability caused him to cease working.  In 
fact, the Veteran specifically stated in March 2006 that his 
service-connected disability did not stop him from working.  
In this case, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating for his service-connected left common peroneal nerve 
disability.  See Sabonis, supra.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected left common peroneal nerve paralysis is denied. 




REMAND

2.  Entitlement to an increased (compensable) rating for 
service-connected cerebral concussion residuals. 

3.  Entitlement to a TDIU.

After having carefully considered the Veteran's claims, and 
for reasons expressed immediately below, the Board finds that 
these matters must be remanded for additional evidentiary and 
procedural development.

Reasons for remand

Medical opinion

The Board is initially presented with a record on appeal 
which indicates that the Veteran's overall psychiatric 
pathology is the result of his service-connected cerebral 
concussion residuals and non service-connected stroke 
residuals.  

During the September 2006 VA examination, the Veteran 
complained of memory problems and difficulty with names 
following his 2002 stroke.  A mental status examination 
revealed disorientation as to "date, day of the week, month 
and year."  He was unable to perform simple arithmetic 
calculations and did not know who the president of the United 
States was.  The examiner stated that the Veteran was 
"significantly demented with poor logical thinking and short 
term memory capacity."  While the medical evidence of 
records contains several references to the Veteran's stroke 
residuals, it does not distinguish between the symptomatology 
attributable to his service-connected concussion residuals 
versus the symptomatology attributable to his stroke 
residuals. 

The Board is precluded from differentiating between 
symptomatology attributed to service-connected disability and 
non service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  For this reason, the case must be remanded for a 
medical opinion which differentiates between service- 
connected and non-service connected pathology, to the extent 
possible.

TDIU

The issue of entitlement to TDIU is inextricably intertwined 
with the Veteran's claim of entitlement to an increased 
rating for cerebral concussion residuals.  In other words, if 
an increased disability rating is granted for this claim, it 
may impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 
F.3d 1370, 1373 (Fed. Cir. 2001) [where the facts underlying 
separate claims are "intimately connected," the interests 
of judicial economy and avoidance of piecemeal litigation 
require that the claims be adjudicated together]; see also 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other].  Action on the Veteran's 
TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  VBA should arrange for an examination 
of the Veteran by a clinician with 
appropriate expertise to determine the 
current nature and severity of the 
Veteran's service-connected cerebral 
concussion residuals.  The Veteran's VA 
claims folder must be made available to 
and be reviewed by the reviewer.  
In particular, the reviewer should attempt 
to distinguish symptomatology which is 
attributable to the Veteran's service-
connected concussion and that which is 
attributable to another disability, to 
include his 2002 stroke.  If the reviewer 
believes that diagnostic testing or an 
interview with the Veteran is necessary, 
such should be arranged.  If the reviewing 
clinician cannot distinguish among various 
psychiatric symptomatology, this should be 
indicated.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

2.  VBA should then readjudicate the 
Veteran's claims of entitlement to an 
increased rating for cerebral concussion 
residuals and TDIU.  If the benefits 
sought on appeal remain denied, VBA should 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


